The opinion of the Court was by
Shepley J.
It appears from the bill of exceptions that the dividing line between the lands of the parties had been in dispute; that the plaintiff attempted to remove a part of the fence on to *257land occupied and claimed by the defendant; and that this occasioned a personal conflict. The parties agreed by a writing under their hands and seals to refer “ all disputes and quarrels or differences that now exist respecting the establishing the line or partition fence” and all other disputes to referees.
The referees thus selected heard the parties, decided upon the line, and made their award verbally to the parties, with which they declared themselves satisfied. If the award had been in writing, it might have bound the parties although it decided upon a difference respecting real estate. And an award not involving the title to real estate may be good without being reduced to writing; but the title to real estate cannot be affected by any agreement or award not in writing.
If the award was void as to so much of it as related to the real estate, the Court cannot decide, that it was good so far as it related to the personal injury ; because one or the other of the parties might be more or less in the wrong according to the decision, which should be made respecting his title to the real estate.
When the part of an award, which would be otherwise good, is so connected with that which is void, as to show that justice might not be done by permitting it to have effect, the whole will be void. Exceptions sustained.